Order entered June 25, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00708-CV

                            IN RE JEROME JOHNSON, Relator

                Original Proceeding from the Criminal District Court No. 1
                                   Dallas County, Texas
                           Trial Court Cause No. F01-53637-JH

                                           ORDER
       Before the Court are relator’s June 17, 2019 motion to take judicial notice of the official

trial court’s docket sheet and motion for the Court to suspend rule of appellate procedure 52.3(j)

and (k)(1)(A). Appellant’s motions are DENIED.


                                                      /s/   BILL WHITEHILL
                                                            JUSTICE